MFS® VARIABLE INSURANCE TRUST MFS® RESEARCH BOND SERIES Supplement to the Current Statement of Additional Information Effective immediately, the sub-heading entitled “Other Accounts”, under Appendix D entitled “Portfolio Manager(s)” for MFS Research Bond Series is hereby restated as follows: Other Accounts.In addition to the Fund, the Fund’s portfolio managers are responsible (either individually or jointly) for the day-to-day management of certain other accounts, the number and total assets of which, as of December 31, 2009 were as follows: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Portfolio Manager Number of Accounts* Total Assets* Number of Accounts Total Assets Number of Accounts Total Assets Michael W. Roberge 10 $17.0 billion 1 $176.5 million 0 N/A Robert D. Persons 14 $10.0 billion 2 $402.0 million 2 $337.4 million Jeffrey S. Wakelin 3 $2.7 billion 1 $176.5 million 0 N/A Joshua P. Marston 10 $17.0 billion 15 $4.3 billion 3 $378.0 million *Includes the Fund. The date of this Supplement is February 1, 2010.
